Citation Nr: 1713961	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date earlier than June 9, 2016 for the award of a 100 percent rating for bipolar disorder with anxious distress and mild neurocognitive disorder.

(The issue of entitlement to service connection for residuals of liposarcoma of the right thigh, to include as secondary to service-connected myotonic dystrophy, is the subject of a separate decision by the Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to January 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2017.  They also testified before a second VLJ at a hearing before the Board at a local VA office in August 2015.  
Transcripts of both hearings are of record and reflect that the March 2017 hearing only addressed the claim decided in this decision, i.e. the claim for an earlier effective date for the award of a total disability rating for the service-connected psychiatric disorder.  This claim was not addressed at the August 2015 hearing.  Thus, while the Veteran appeared at two Board hearings before two different VLJs, the hearings covered separate issues with no overlap and single-judge disposition is appropriate for each appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707 (stating that the VLJ who conducts a hearing shall participate in making the final determination of the claim).  The issue covered at the August 2015 in-person hearing is addressed in a separate Board decision by the VLJ who conducted that hearing.  


FINDING OF FACT

The Veteran's bipolar disorder was assigned a 100 percent disability rating effective June 9, 2016; it is not factually ascertainable that the increase in disability occurred in the year prior to that date.  
CONCLUSION OF LAW

The criteria for an effective date earlier than June 9, 2016 for the award of a 100  percent rating for bipolar disorder with anxious distress and mild neurocognitive disorder are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to an acquired psychiatric disorder, initially diagnosed as an adjustment disorder with depressed mood and neurocognitive impairment, was granted in an October 2014 rating decision.  An initial 30 percent evaluation was assigned for the psychiatric disorder effective June 3, 2014.  In the October 2016 rating decision on appeal, the Veteran's service-connected psychiatric disorder was recharacterized as a bipolar disorder with anxious distress and mild neurocognitive disorder.  A total (100 percent) disability evaluation was awarded effective June 9, 2016.  The Veteran contends an earlier effective date of November 9, 2001 is warranted for the grant of a total disability rating for the service-connected psychiatric disorder.  

As an initial matter, the Board observes that there was some confusion among the Veteran and his representative at the March 2017 videoconference hearing regarding the issue on appeal.  The representative correctly noted that the October 2016 rating decision recharacterized the Veteran's service-connected psychiatric disorder from an adjustment disorder to bipolar disorder in order to more accurately reflect the Veteran's diagnostic presentation.   However, the representative then indicated that the Veteran was service-connected for a psychiatric disorder since November 2001 and the award of a 100 percent rating for this disability should extend back to the initial date of service connection.  
Review of the claims file shows that service connection for an acquired psychiatric disorder, characterized at that time as an adjustment disorder, was granted in an October 2014 rating decision effective June 3, 2014.  Prior to June 3, 2014, the Veteran was not service-connected for a psychiatric disorder.  However, service connection for myotonic dystrophy has been in effect since January 1982 with separate compensable evaluations assigned for various manifestations of the disability, including weakness and radiculopathy of the upper and lower extremities.  In a January 2017 rating decision, the RO determined that the assignment of a separate 30 percent evaluation for myotonic dystrophy was clear and unmistakable error (CUE), as the Veteran was separately compensated and rated for each manifestation of the condition.  A noncompensable evaluation was assigned for the specific diagnosis of myotonic dystrophy effective November 1, 2001 and the Veteran's disability compensation was not affected by the rating change.  The Veteran has been in receipt of a total disability rating since November 9, 2001-either by an individual unemployability rating or a total schedular disability rating. 

In short, service connection for an acquired psychiatric disorder was not in effect prior to June 3, 2014 and the recharacterization of the disability as a bipolar disorder in the October 2016 rating decision has no effect on the amount of the Veteran's paid compensation.  Similarly, the January 2017 rating decision's finding of CUE and assignment of a noncompensable (0 percent) evaluation for myotonic dystrophy from November 1, 2001 did not change the Veteran's paid compensation and is not relevant to the appeal currently before the Board. 

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 (1997).  

As noted above, the effective date for an award of an increased rating is based on the date of receipt of the claim and when the increase in disability occurred.  The record establishes that the Veteran's claim for an increased rating was received on June 9, 2016.  The forms submitted on this date do not make specific reference to the Veteran's service-connected psychiatric disorder, but the RO developed evidence pertinent to the disability and issued the October 2016 rating decision granting a higher rating in response to the June 9, 2016 claim.  The rating decision on appeal also identifies June 9, 2016 as the date of receipt of the increased rating claim.  The claims file does not contain any correspondence or submission from the Veteran prior to June 9, 2016 that could be considered an increased rating claim in accordance with 38 C.F.R. §§ 3.151 and 3.155.  

As the Veteran's claim for an increased rating was received on June 9, 2016, an earlier effective is only possible if it is factually ascertainable that the service-connected psychiatric disorder increased in severity to the level contemplated by a 100 percent evaluation within one year prior to the date of claim.  38 C.F.R. § 3.400(o).  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's psychiatric disorder is evaluated under Diagnostic Code 9432, pertaining to bipolar disorder, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  A 100 percent rating is warranted if the disability causes total occupational and social impairment, regardless of whether the veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether the symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After review of the evidence, the Board finds that the Veteran's disability did not worsen to the level contemplated by a total schedular rating under the General Rating Formula in the year prior to June 9, 2016.  The Board observes that there is little medical or lay evidence pertaining to the Veteran's service-connected psychiatric disorder during the period dating from June 9, 2015 to June 9, 2016.  It appears the Veteran did not seek regular psychiatric treatment during this period and the only lay evidence referring to this period is contained in an August 2015 statement from the Veteran noting that his mental health issues progressed in line with the worsening of his myotonic dystrophy.  His testimony during the August 2015 Board hearing focused on his claim for entitlement to service connection for liposarcoma and does not address his psychiatric disorder.  

Although there is little evidence specifically pertaining to the year prior to June 9, 2016, the Board notes that the claims file contains more substantial medical evidence dating from just prior to June 9, 2015.  Records from the Salt Lake City VA Medical Center (VAMC) and an October 2014 VA examination establish that the Veteran experienced severe impairment due to the service-connected psychiatric disorder, but did not manifest total occupational and social impairment.  The Veteran experienced a depressed mood, a mild neurocognitive deficit, generalized anxiety, and derogatory thinking towards himself and his physical situation.  Upon VA examination in October 2014, the Veteran was found to meet the criteria for a 30 percent evaluation with an occasional decrease in efficiency and intermittent periods of inability to perform tasks due to his psychiatric symptoms.  He reported losing touch with many of his friends and having limited social interaction, but did state that he had a few friends, had a great relationship with his wife, and enjoyed visiting the beach and cooking, though his ability to engage in these activities was limited due to his physical disabilities.  In December 2014 at the VAMC, the Veteran reported having passive suicide thoughts approximately two times a month, but consistently denied having an actual intent or plan to harm himself.  There is also no medical evidence in the treatment records or VA examination report of a thought disorder, impairments to judgment, and the October 2014 VA examiner characterized the Veteran's psychiatric conditions as stable with medication.  

Severe impairment due to bipolar disorder was also demonstrated in May and June 2015 following inpatient treatment at the VAMC for various physical disabilities.  A May 2015 discharge report describes the Veteran as extremely depressed with low self-esteem due to his medical issues.  A mental health consultation was offered and it was agreed the Veteran would benefit from inpatient psychiatric care, but was not a candidate due to his inability to care perform his activities of daily living due to physical disability.  He was advised to follow-up with his mental health provider at the VAMC.  A month later, on June 4, 2015, the Veteran was again admitted to the VAMC for inpatient medical treatment and was found to manifest both major depression and psychosis.  However, the discharge report also notes that the Veteran was not taking his psychiatric medication at the time of his admission.  There are no other findings or evidence of psychosis in the VAMC treatment records and no findings of a thought disorder or altered thought processes.  The Veteran was advised at discharge to continue outpatient treatment and restart his mood stabilizer.  No other action, change in medication, or further treatment was recommended.  The Veteran was seen several times by his primary care physician within a few weeks from the June 4, 2015 discharge, and he was alert with no inappropriate behavior and no evidence of a thought disorder.  The Board therefore finds that the Veteran did not manifest total impairment due to the service-connected psychiatric disorder in the year prior to receipt of his June 9, 2016 claim. 

The Veteran clearly experienced severe psychiatric impairment during the year prior to June 9, 2016, but the Board cannot conclude that such impairment was total in light of his strong family relationships, normal thought processes, and the regulation of his condition through medication.  Accordingly, it is not factually ascertainable that the Veteran's service-connected bipolar disorder increased to the severity contemplated by a 100 percent rating until August 15, 2016, the date a VA contract examiner found that the Veteran manifested total occupational and social impairment due to a service-connected acquired psychiatric disorder.  To the extent the Veteran contends that an effective date of November 1, 2001 is appropriate, the Board observes that it cannot award a disability evaluation for bipolar disorder earlier than the date service connection went into effect, i.e., earlier than June 3, 2014.

The regulations pertaining to effective dates provide that if the service-connected disability increased in severity after the date of claim, the effective date is the date of increase.  38 C.F.R. § 3.400(o).  Thus, the appropriate effective date for the award of a 100 percent rating for the service-connected bipolar disorder is August 15, 2016, after the currently assigned effective date of June 9, 2016.  Since the Veteran is already in receipt of the earliest possible effective date and the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 9, 2016 for the award of a 100 percent evaluation for bipolar disorder with anxious distress and mild neurocognitive disorder is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


